Citation Nr: 9926942	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether a timely appeal has been received regarding a 
December 1987 decision, which denied service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1986, as well as prior active service of four years, 
nine months, and 29 days.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
February 1994 decision from the St. Petersburg, Florida, 
Regional Office (RO).  The sole issue on appeal concerns 
whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

A personal hearing was held at the RO in September 1994.

Pursuant to prior Board remands (November 1996, July 1997, 
and August 1998), various actions were taken in an effort to 
ensure the appellant's right of due process. The record 
reflects that the appellant failed to report for a hearing 
scheduled to have been held in August 1998 at the RO before a 
member of the Board.

The issue of timeliness of appeal will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In December 1987, the RO denied the appellant's claim for 
entitlement to service connection for a nervous disorder.  He 
did not perfect an appeal regarding this decision. 

2.  The evidence received since the unappealed December 1987 
RO decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.

CONCLUSION OF LAW

The evidence received subsequent to the unappealed December 
1987 RO decision, in which service connection for a nervous 
disorder was denied, is new and material, and serves to 
reopen the appellant's claim.  38 U.S.C.A. §§ 5107(a), 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The representative asserts in an August 1999 staement that 
the appellant's service medical records show that he was 
treated for symptoms of anxiety and depressive neurosis.  The 
representative also stated that the only VA examination ever 
afforded the appellant, in November 1987, was conducted 
without the examiner having available the appellant's claims 
folder, thus, making it difficult to assess previous 
treatment or previous problems. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The evidence of record at the time of the RO's December 1987 
decision, which constituted the last final denial of the 
appellant's claim, may be briefly summarized.  The service 
medical records show that the appellant was treated on 
several occasions for psychiatric problems, to include 
depression.  In January 1984, the diagnosis was adjustment 
disorder with depressed mood.  The veteran, in August 1985, 
elected not to be afforded a medical examination for 
separation from active duty.  

The appellant was examined for VA compensation purposes in 
November 1987.  The examination report shows that the 
appellant indicated that he had been afforded psychiatric 
treatment while in the Army, with such treatment consisting 
of overnight stays.  Following examination, the examiner 
indicted there was no evidence of depressive neurosis.  The 
examiner stated that the appellant's claims folder was not 
available and that the appellant's vagueness regarding his 
complaints made it difficult to assess the extent of his 
previous treatment or previous problems.  The examiner went 
on to state that at the time of the examination the appellant 
seemed to have a personality disorder, mixed type, with some 
anxious and depressed features, but also a fair amount of 
inadequacy.  The examiner further pointed out that if a 
precise diagnosis of the appellant was needed, a neurological 
work-up and psychological testing was recommended.  A review 
of the record fails to reveal that either type of examination 
was conducted.  

In December 1987 the RO denied the appellant's claim for 
service connection for a nervous disorder.  The RO found that 
a personality disorder was a constitutional or developmental 
abnormality, and that treatment in service for depression was 
apparently an acute problem with no chronic ongoing treatment 
for neurosis.  The appellant was notified of that denial and 
of his appellate rights in February 1988.  He filed a notice 
of disagreement in February 1988.  A statement of the case 
was issued in March 1988.  The appellant did not perfect an 
appeal to the Board.  Therefore, the December 1987 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a) (1998).  However, the appellant may reopen his 
claim by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108 (West 1991).  If the claim is reopened, 
then VA shall readjudicate the claim based on a review of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (1998).

The evidence received since the December 1987 RO decision 
includes VA outpatient treatment records and the appellant's 
statements and testimony.  The medical records show that he 
received intermittent treatment during 1994 at a VA mental 
health clinic for psychiatric problems including depression.  

To summarize, the recently submitted medical records confirm 
that the appellant has recently received treatment for 
psychiatric problems.  This treatment tends to show that the 
current mental problems are chronic rather than acute.  The 
Board finds this evidence new and probative.  Accordingly, it 
is the Board's judgment that the evidence submitted since the 
December 1987 RO rating action is new and material and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for an acquired 
psychiatric disorder has been reopened. 


REMAND

A review of the service medical records shows that the 
appellant was treated on several occasions for psychiatric 
problems, variously diagnosed to include depression and an 
adjustment disorder with depressed mood.  Following a 
November 1987 VA psychiatric examination, the examiner 
indicated that the appellant seemed to have a personality 
disorder, mixed type, with some anxious and depressed 
features, and a fair amount of inadequacy.  The examiner 
further pointed out that if a precise diagnosis of the 
appellant was needed, a neurological work-up and 
psychological testing was recommended.  A review of the 
record fails to reveal that either type of examination was 
conducted.

The appellant has made references to continued treatment for 
his psychiatric problems since service.  It is unclear 
whether all pertinent records are on file.

The record shows that the appellant submitted a signed VA 
form 9 in May 1994, which perfected an appeal regarding the 
issue of whether he timely appealed the December 1987 
decision by the RO, which denied service connection for a 
psychiatric disorder.  The representative in an October 1996 
statement indicated that the appellant was not appealing the 
timeliness issue but was appealing the issue of whether he 
had submitted new and material evidence to reopen his claim 
for service connection for a psychiatric disorder.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (West 1991).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).  There is 
no written consent of record.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric problems 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file, to include any current 
treatment records from the VA medical 
facility in Orlando, Florida.  

The RO should ask the veteran if he is 
withdrawing the issue of the timeliness 
of his appeal regarding the December 1987 
decision.  He should be asked to respond 
in writing.  It is also requested that RO 
notify the appellant that he may submit 
additional evidence and argument in 
support of his claim.

2.  The RO should contact all appropriate 
sources in order to verify the 
appellant's active duty prior to November 
1976.

3. VA psychiatric and psychological 
examinations should be conducted to 
determine the nature, severity and 
etiology of any psychiatric disorder.  
All indicated tests and studies should be 
conducted.  The appellant's claims folder 
and a copy of this Remand are to be 
reviewed by the examiners in conjunction 
with the examinations.  Following the 
examinations and in conjunction with a 
review of the claims folder, it is 
requested that the psychiatrist render an 
opinion as to whether it is as likely as 
not that any acquired psychiatric 
disorder, if diagnosed, is related to the 
psychiatric symptoms and findings 
recorded during his military service.  A 
complete rational for any opinion 
expressed should be included in the 
examination report. 

4.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (1998) as it 
relates to the failure to report for a VA 
examination.

5.  After completion of the requested 
development, the RO should readjudicate 
the issue(s) in appellate status, to 
include the issue of timeliness of his 
appeal if not withdrawn, based on a 
review of the entire record.

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case, which includes the law and regulations 
pertaining to entitlement to service connected compensation 
benefits, and opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







